SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1110
CA 13-02251
PRESENT: SCUDDER, P.J., FAHEY, CARNI, LINDLEY, AND VALENTINO, JJ.


NICHOLAS D. TRBOVICH, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

JACQUELINE TRBOVICH, DEFENDANT-RESPONDENT.
(APPEAL NO. 3.)


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO, BOUVIER PARTNERSHIP, LLP,
EAST AURORA, THE COSGROVE LAW FIRM (EDWARD C. COSGROVE OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

LAW OFFICE OF JOSEPH G. MAKOWSKI, BUFFALO (JOSEPH G. MAKOWSKI OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (James H.
Dillon, J.), entered December 4, 2013 in a divorce action. The order,
among other things, directed plaintiff to comply with certain
discovery requests.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Trbovich v Trbovich ([appeal No. 1] ___
AD3d ___ [Nov. 21, 2014]).




Entered:    November 21, 2014                   Frances E. Cafarell
                                                Clerk of the Court